 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ANGELO M. LOVE,                                  No. 2:19-cv-01829-TLN-DB
12                       Plaintiff,
13           v.                                        ORDER
14    DAVIS, et al.,
15                       Defendants.
16

17          Plaintiff Angelo M. Love (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 2, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. (ECF No. 11.) Plaintiff has

23   not filed any objections to the findings and recommendations.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations filed February 2, 2021 (ECF No. 11), are

28   ADOPTED IN FULL; and
                                                       1
 1        2. This action is DISMISSED without prejudice.
 2        IT IS SO ORDERED.
 3   DATED: May 3, 2021
 4

 5                                                   Troy L. Nunley
                                                     United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
